Citation Nr: 0526601	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee. 

4.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches with vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from June 1983 to June 1999.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter, the veteran's file was transferred to the 
VA Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Procedural history 

In an October 1999 rating decision, the Indianapolis RO 
granted service connection for mechanical low back pain and 
bilateral knee arthralgia; the disabilities were assigned 10 
percent ratings, effective July 1, 1999.  The decision also 
granted service connection for a cervical spine disability, 
evaluated as 20 percent disabling.  The veteran perfected an 
appeal as to the disability ratings assigned.  


In a December 2001 rating decision, the Indianapolis RO 
granted service connection for gout and migraine headaches 
with vertigo; separate 10 percent ratings were assigned, 
effective July 1, 1999.  The veteran disagreed with the 
disability ratings assigned.  In a November 2002 rating 
decision, following additional development, the RO increased 
the disability ratings for gout and migraine headaches with 
vertigo to 20 percent and 30 percent disabling, respectively; 
the ratings were effective July 1, 1999.  A statement of the 
case (SOC) reflecting this decision was issued that month.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal in January 2003.  

In a May 2003 rating decision, the St. Petersburg RO assigned 
a temporary total evaluation for the service-connected right 
knee disability following surgery necessitating convalescence 
from November 12, 2002.  The 10 percent rating was resumed 
from January 1, 2003.  

In an April 2004 rating decision, the St. Petersburg RO 
assigned a temporary total evaluation for the service-
connected left knee disability following surgery 
necessitating convalescence from July 8, 2003.  The 10 
percent rating was resumed from September 1, 2003.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
that hearing is associated with the claims file.  During the 
hearing, the veteran withdrew his appeal as to the issues of 
entitlement to increased ratings for cervical spine 
disability and gout.  

Issue not on appeal

The record reflects that the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) was denied by rating decision in 
November 2002.  The veteran filed a notice of disagreement in 
January 2003 and a SOC was issued in May 2003; however, he 
failed to perfect an appeal by filing a timely substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.202, 20.302 (2004).  This issue, therefore, is not part of 
this appeal.



REMAND

Reasons for remand

1.  Mechanical low back pain.  

Rating criteria amendment

The veteran's service-connected low back disability is 
currently rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  During the pendency of this appeal, 
the applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Review of 
the record reflects that the RO has not considered the 
revised regulations.  The Board notes that the April 2004 
supplemental statement of the case (SSOC), the only one 
issued since the revised regulations became effective, does 
not address the new criteria.  See the April 2004 SSOC.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Consideration of other diagnostic codes

The veteran maintained during his hearing before the Board 
that diagnostic testing conducted during service showed 
bulging discs in the lumbar spine.  However, his service-
connected disability has been characterized as mechanical low 
back pain.  Upon remand, the RO should review the service 
medical records and consider whether the veteran's back 
disability has been rated under the correct diagnostic code.

2.  Right knee, left knee, and migraine headaches with 
vertigo.  

VA examination 

The Board notes that the most recent VA orthopedic 
examination with respect to the veteran's bilateral knee 
disability took place in November 2002.  The record reflects 
that since that time the veteran has undergone surgery on his 
right knee in November 2002 and on his left knee in July 
2003.  

In addition, the Board notes that the most recent VA 
neurological examination was conducted in December 2000.  
Evidence since that time, most recently in May 2005, shows 
that the veteran continues to experience migraine headaches 
with vertigo.  

During the June 2005 Travel Board, the veteran testified, in 
essence, that the conditions have gotten worse.  Under these 
circumstances, the Board feels that the veteran should be 
afforded VA examinations to determine the current severity of 
the service-connected disabilities on appeal.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED for the following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Obtain the veteran's treatment 
records from the VA medical facilities in 
Tampa and Lake City from June 2005 to the 
present.

3.  After obtaining the most current VA 
records, schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
low back and bilateral knee disabilities.  
The examination report should set forth 
all objective findings regarding the 
service-connected low back and bilateral 
knee disabilities, including range of 
motion measurements.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the low back and knees.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  After obtaining the most current VA 
records,   schedule the veteran for a VA 
neurological examination to determine the 
current severity of the service-connected 
migraine headaches with vertigo.  The 
examination report should set forth all 
objective findings.  The examiner should 
state whether the headaches are 
manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  

5.  Thereafter, readjudicate the issues 
on appeal, to include (a) consideration 
of the revised schedular criteria for 
rating back disabilities which became 
effective September 26, 2003, and (b) 
consideration of whether the veteran's 
service-connected back disability has 
been properly characterized and rated 
under the appropriate diagnostic code.  
If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC 
that includes the new schedular criteria 
applicable to spinal disability and 
should be given an appropriate 
opportunity to respond.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


